Citation Nr: 0432072	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-04 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  This case has since been 
transferred to the Anchorage, Alaska VARO.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  A left ankle disorder, which was noted on the pre-
induction examination, pre-existed service; the veteran 
sustained a left ankle sprain while on active duty, which 
resolved as evidenced by a normal separation examination; the 
separation and relevant post-service medical examinations and 
the only competent opinion evidence shows that the veteran's 
pre-existing left ankle disability was not chronically 
worsened during active service.

3.  A left knee disorder, which was noted on the veteran's 
pre-induction examination, pre-existed service; a left knee 
injury or disability was not noted during service; the 
veteran's pre-existing left knee disability was not 
chronically worsened during active service.



CONCLUSIONS OF LAW

1.  A left ankle disorder, which pre-existed active service, 
was clearly and unmistakably not aggravated during service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2003).

2.  A left knee disorder, which pre-existed active service, 
was not aggravated during service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board is satisfied that VA's duty to notify 
the veteran of the evidence necessary to substantiate his 
claims has been met.  The Milwaukee VARO described such 
evidence in a November 28, 2000 letter.  By this letter, the 
RO has also notified the veteran of exactly which portion of 
that evidence (if any) was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was further notified that he should submit any available 
additional evidence in support of his claims.  See 38 C.F.R. 
§ 3.159(b)(1).  While this letter contains no specific 
references to the VCAA, the veteran was notified of the 
corresponding provisions of 38 C.F.R. §§ 3.102 and 3.159 in a 
November 2002 Statement of the Case.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

In this case, the noted November 2000 letter was issued prior 
to the appealed March 2001 rating decision.  While the 
veteran was not specifically notified of the regulations 
corresponding to the VCAA until November 2002, the Board is 
satisfied he has been provided with every opportunity to 
submit evidence and argument in support of his claim, as well 
as to respond to VA notices.  In this regard, the Board 
observes that the veteran's claims were readjudicated in a 
Supplemental Statement of the Case issued in February 2004.  
As such, the Board is satisfied that no prejudice to the 
veteran will result from an adjudication of his claims in 
this Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
the November 2000 letter regarding his service connection 
claims, the RO essentially asked the veteran to inform VA 
about any additional information or evidence that he wanted 
VA to obtain and to submit any relevant evidence that he may 
have had in his possession. 

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated service and post-
service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing the etiology 
of his claimed left ankle disorder.  For reasons described in 
further detail below, the Board finds that an examination 
addressing the etiology of the veteran's claimed left ankle 
disorder is not "necessary" under 38 U.S.C.A. § 5103A(d) 
(West 2002).  Further, as the service entrance examination 
shows a pre-existing left knee disorder and the remainder of 
the service medical records, to include a report of a 
separation examination, are negative for any abnormal 
findings relating to a left knee disability, there is no 
presumption of aggravation (see 38 C.F.R. § 3.306) nor any 
duty to provide an examination or opinion with regard to this 
claim.  38 U.S.C.A. § 5103A(d).  The Board will elaborate 
upon the duty to provide an examination and/ or medical 
opinion in the analysis below.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

VA's regulatory presumption of sound condition on entrance to 
service provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.304.

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board will consider the history recorded at the time or 
examination, together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153;  38 C.F.R. § 
3.306(a),(b).  See also VAOPGCPREC 3-2003 (July 16, 2003) 
(concerning the presumption of aggravation).

The Board notes that aggravation for purposes of entitlement 
to VA compensation benefits requires more than that a 
preexisting disorder become intermittently symptomatic during 
service; rather, there must be permanent advancement of the 
underlying pathology.  Temporary or intermittent flare-ups 
during service of a pre-existing disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  See Davis v. 
Principi, 276 F.3d 1341 (Fed. Cir. 2002); see also Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 
Vet. App. 529, 536-7 (1996).

The veteran's May 1965 pre-induction examination revealed no 
abnormalities of the lower extremities.  However, during the 
examination, the veteran reported a past left ankle fracture 
"that bothers recurrently" and a prior left knee injury 
with "recurrent effusions."  The accompanying Report of 
Medical History further indicates that the veteran's prior 
ankle fracture was caused by a sports-related injury and that 
his ankle was occasionally sore.  Subsequent service medical 
records reflect treatment on two occasions in December 1965 
for a left ankle sprain, and the veteran was not seen at any 
time for left knee complaints.  The veteran's May 1967 
separation examination report revealed no abnormalities of 
the lower extremities.  In the accompanying Report of Medical 
History, the veteran made references to painful joints, 
arthritis, and leg cramps but provided no information as to 
the specific location of these reported abnormalities.  In 
this regard, the Board observes that service connection is 
separately in effect for peripheral neuropathy of the lower 
extremities.

Subsequent to service, the veteran underwent a March 1969 VA 
examination that revealed no orthopedic abnormalities.  
During a May 1998 VA consultation, the veteran reported a 
left ankle and knee "problem," and a notation of status 
post ankle fracture, with residual arthritis, was made.  A 
June 1999 VA hospital report contains a notation of a past 
medical history of degenerative joint disease of the knees.  
A VA outpatient treatment record from September 1999 
indicates complaints of left ankle and left knee pain.  

In March 2001, the veteran underwent a VA orthopedic 
examination to address his claimed left ankle disorder.  The 
examiner, who reviewed the service medical records, noted 
that the veteran was first seen post-service for left ankle 
complaints in May 1998 and that x-rays from June 1999 
revealed findings consistent with old traumatic sequelae, 
with no acute pathology identified.  The examiner noted that 
the veteran's pre-service left ankle fracture was clearly 
identified at entry into service and that there was no 
evidence of an in-service left ankle fracture, as the veteran 
had claimed.  While a left ankle sprain was noted in service, 
the examiner found no evidence of significant disability as a 
consequence of this injury.  In short, the examiner found 
"no evidence to support that [the veteran's] preexisting 
left ankle fracture was in any way aggravated beyond normal 
progression during his military service."  The examiner also 
found the noted x-rays to be unclear as to the presence of 
degenerative arthritis.  Nonetheless, the examiner noted 
that, even if arthritis was actually present, it was "beyond 
reasonable doubt" the result of the pre-service left ankle 
fracture, rather than any in-service sprain.

To date, the RO has not afforded the veteran a VA examination 
addressing the nature and etiology of his claimed left knee 
disorder, to include the question of whether such a disorder 
was aggravated during service.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  In this case, however, there is no 
evidence linking the veteran's claimed disorder to service 
and no reasonable possibility that a VA examination would 
result in findings favorable to the veteran, particularly in 
view of the fact that he was not treated for any left knee 
symptoms or injuries during service.  Accordingly, the Board 
finds that an etiology opinion is not "necessary" in this 
instance.  See generally Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

The Board has reviewed all of the noted evidence of record 
and finds that the veteran's claimed left ankle and left knee 
disorders were both noted on examination at the time of his 
entry into service.  As such, the "presumption of 
soundness" under 38 U.S.C.A. § 1111 is not applicable in 
this case, and the Board finds that both disorders preexisted 
service.  It is pertinent to again note that the veteran not 
only gave a history of pre-service injuries involving his 
left knee and left ankle at the time of his pre-induction 
examination; he indicated that he had sustained a fracture of 
the left ankle that was intermittently symptomatic ever 
since, a clear indication of chronic disability.  He also 
gave a history of post-traumatic, recurrent effusions in the 
left knee upon entry onto active duty, which is also 
consistent with a chronic disability.  Such does end the 
Board's inquiry, however, as the question becomes whether 
either disability was aggravated during service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

The Board is aware that the veteran was treated for a left 
ankle sprain during service, which arguably gives rise to a 
presumption of aggravation.  38 C.F.R. § 3.306.  However, the 
veteran's separation examination, which included a medical 
history and clinical evaluations of his musculoskeletal 
system and lower extremities, failed to show any relevant 
abnormal findings specific to a left ankle disability.  
Moreover, the March 2001 VA examination report contains an 
unequivocal opinion, based on a comprehensive medical records 
review, indicating that this one in-service left ankle injury 
did not result in any additional disability.  The examiner 
noted that the veteran's pre-service left ankle fracture was 
clearly identified at entry into service and that there was 
no evidence of an in-service left ankle fracture, as the 
veteran had claimed.  While a left ankle sprain was noted in 
service, the examiner found no evidence of significant 
disability as a consequence of this injury.  The examiner 
specifically noted that there was "no evidence to support 
that [the veteran's] preexisting left ankle fracture was in 
any way aggravated beyond normal progression during his 
military service."  The Board finds that this opinion was 
based on a thorough review of the veteran's medical history 
and, when coupled with the normal separation examination and 
the absence of any medical findings or opinion indicative of 
a chronic worsening of the underlying condition during 
service, the evidence clearly and unmistakably rebuts the 
presumption of aggravation of the left ankle disorder during 
service.  See VAOPGCPREC 3-2003, Cotant v. Principi, 17 Vet. 
App. 116 (2003).  

As to the veteran's pre-existing left knee disability, 
there are no abnormal findings relating to a left knee 
injury or disability recorded during service.  Thus, the 
Board finds that there is no evidence that would give rise 
to a presumption of aggravation.  Such a presumption is 
applicable only if the pre-service disability underwent an 
increase in severity during service.  Davis v. Principi, 
276 F.3d 134 (Fed. Cir. 2002); Hunt, 1 Vet. App. at 292, 
296 (1991); see also Browder v. Brown, 5 Vet. App. 268, 
271 (1993).  The claims file is entirely devoid of medical 
evidence suggesting that the veteran's left knee disorder 
increased in severity or was subjected to trauma during 
service.  It follows that the veteran's pre-existing left 
knee disability was not chronically worsened or aggravated 
during service. 

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in a 
January 2003 lay statement accompanying his Substantive 
Appeal.  The veteran, however, has not been shown to possess 
the requisite medical training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation, including the question of aggravation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the Board has reviewed the evidence of record and 
concludes that the veteran's claimed left ankle and left knee 
disorders preexisted service and were not aggravated therein.  
Consequently, the claims must be denied.  




ORDER

Service connection for a left ankle disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

During service, the veteran had a tour of duty in Vietnam 
from February 1966 to February 1967.  His DA Form 20 reflects 
that he worked as a cannoneer during that tour of duty, but 
his DD Form 214 does not list any combat-related citations, 
such as the Combat Infantryman Badge or the Purple Heart 
Medal.  However, in a statement accompanying his January 2003 
Substantive Appeal, he asserted that he participated in 
combat with the enemy during service and had "close 
friends" who were killed in Vietnam, including a named 
individual whose body was found in a mutilated state.  He 
also reported stress from a burial detail and being shot at 
and hit by snipers.  To date, however, the RO has not 
contacted the United States Armed Services Center for 
Research of Unit Records (CURR) to obtain the veteran's unit 
file or to seek corroboration of his claimed stressors.  Such 
development is necessary prior to a Board adjudication of the 
veteran's claim for service connection for PTSD.  See 
38 C.F.R. § 3.159(c)(2).

In this regard, the Board notes that, while the veteran has 
received regular VA outpatient treatment for PTSD in recent 
years, VA psychiatric examinations conducted in July 2002 and 
July 2003, as well as a September 2003 claims file review, 
did not reveal PTSD.  However, as the corroboration of a 
claimed stressor or combat participation constitutes a 
critical element of PTSD for VA purposes, the Board is 
concerned that the noted examination findings may have been 
based on an incomplete record in view of the absence of CURR 
development to date.  Accordingly, should CURR development 
result in corroboration of either a claimed stressor or 
combat participation, a further examination should be 
conducted to determine the nature of the veteran's claimed 
PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the veteran's 
claims file, photocopy all relevant 
statements and documents (including the 
noted January 2003 statement), and 
compile a list of all of the veteran's 
claimed stressors.  The list and 
photocopies should be submitted to CURR, 
and CURR should be requested to attempt 
to corroborate all claimed stressors and 
to provide the unit records of the 
veteran's military unit.  All materials 
received from CURR in this regard must be 
added to the claims file.

2.  If and only if the CURR research has 
corroborated one or more verified 
stressors or participation in combat, the 
veteran should be afforded a VA 
psychiatric examination to address the 
nature and etiology of his claimed PTSD.  
The examiner must be provided with the 
veteran's claims file in conjunction with 
the examination.  Following a review of 
all the relevant mental health records in 
the claims file, the psychiatrist should 
clarify whether the veteran currently 
meets the diagnostic criteria for PTSD 
and, if so, whether it is at least as 
likely as not (50 percent or more 
likelihood) that his PTSD is linked to a 
verified in-service stressor(s) or 
combat, if the latter is confirmed.  The 
examiner is also requested to provide a 
rationale for any opinion expressed in a 
typewritten report.

3.  Thereafter, the RO must readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD.  If the 
determination of this claim remains 
unfavorable, the veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



